DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 04/21/2021 without traverse of Group I, claims 1-3 & 5-12 for further examination. Claims 4 & 13-20 were cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/15/2021 & 04/12/2021 being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump” recited in claims 9 & 11 and the “second vessel” recited in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claims 1-3 & 5-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, line 14 recites the limitation “the substrate”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the substrate” as “a substrate”. To correct this problem, amend line 14 to recite “a substrate”.

As regards to	 claim 6, line 2 recites the limitation “the first distance”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the first distance” as “a first distance”. To correct this problem, amend line 2 to recite “a first distance”.
As regards to	 claim 12, line 1 recites the limitation “the at least one vessel”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the at least one vessel” as “the vessel”. To correct this problem, amend line 1 to recite “the vessel”.
Claims 2-3 & 5-12are rejected at least based on their dependency from claim 1.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..



/JETHRO M. PENCE/Primary Examiner, Art Unit 1717